IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                               AT JACKSON

                           JULY 1997 SESSION
                                                 FILED
                                                    July 23, 1997

                                                 Cecil Crowson, Jr.
                                                 Appellate C ourt Clerk
CLARENCE WASHINGTON,               )
                                   )   C.C.A. No. 02C01-9507-CR-00181
      Appellant,                   )
                                   )   SHELBY COUNTY
VS.                                )
                                   )   HON. CAROLYN WADE
                                   )   BLACKETT, JUDGE
STATE OF TENNESSEE,                )
                                   )   (Post-Conviction)
      Appellee.                    )



FOR THE APPELLANT:                     FOR THE APPELLEE:

R. PRICE HARRIS (at hearing)           JOHN KNOX WALKUP
3074 East Street                       Attorney General & Reporter
Memphis, Tennessee 38128
                                       SARAH M. BRANCH
CLARENCE WASHINGTON (on appeal)        Assistant Attorney General
Pro Se                                 450 James Robertson Parkway
Cold Creek Correctional Facility       Nashville, Tennessee 37243-0493
P.O. Box 1000
Henning, Tennessee 38041               WILLIAM L. GIBBONS
                                       District Attorney General

                                       PAUL F. GOODMAN
                                       Assistant District Attorney General

                                       RHEA CLIFT
                                       Assistant District Attorney General
                                       Criminal Justice Complex
                                       201 Poplar, Ste. 301
                                       Memphis, Tennessee 38103




OPINION FILED: _________________


AFFIRMED- RULE 20


JOE G. RILEY,
JUDGE
                                             ORDER



       Pro se petitioner, Clarence Washington, appeals the denial of post-conviction

relief. In May 1982, the petitioner was convicted of armed robbery and habitual

criminality. He was sentenced to two (2) concurrent ten year terms of imprisonment.

The petitioner’s sentences were enhanced on the basis of seven (7) guilty pleas

entered between 1971 and 1977. His original post-conviction petition was denied, and

he appealed. This Court reversed and remanded for a new hearing. After an

evidentiary hearing, the post-conviction court denied relief . We AFFIRM the judgment

of the trial court pursuant to Rule 20 of this Court.



                                          CASE HISTORY



       This Court affirmed petitioner’s convictions on direct appeal. Clarence

Washington v. State, C.C.A. No. 23, Shelby County (Tenn. Crim. App. filed February 6,

1985, at Jackson) perm. to appeal denied (Tenn. 1985). In 1985, petitioner filed his

original petition for post conviction relief. The trial court appointed counsel and held an

evidentiary hearing. In denying relief, the trial court found the issues raised in the

petition had been waived or previously determined. This Court subsequently reversed

the original post-conviction court’s denial of relief and remanded for a new evidentiary

hearing to resolve 1) whether petitioner received effective assistance of counsel and 2)

the validity of his 1970 guilty pleas. Clarence Washington v. State, C.C.A. No. 62,

Shelby County (Tenn. Crim. App. filed July 26, 1989, at Jackson). Petitioner later

amended the petition to include newly discovered evidence. After an evidentiary

hearing, the trial court denied relief.




                                               2
                                 STANDARD OF REVIEW



       The trial judge's findings of fact on post-conviction hearings are conclusive on

appeal unless the evidence preponderates otherwise. Butler v. State, 789 S.W.2d 898,

899-900 (Tenn. 1990); Adkins v. State, 911 S.W.2d 334, 354 (Tenn. Crim. App. 1995).

The trial court’s findings of fact are afforded the weight of a jury verdict, and this Court

is bound by the trial court’s findings unless the evidence in the record preponderates

against those findings. Dixon v. State, 934 S.W.2d 69, 72 (Tenn. Crim. App. 1996).

This Court may not reweigh or reevaluate the evidence, nor substitute its inferences for

those drawn by the trial judge. Massey v. State, 929 S.W.2d 399, 403 (Tenn. Crim.

App. 1996); Black v. State, 794 S.W.2d 752, 755 (Tenn. Crim. App. 1990). Questions

concerning the credibility of witnesses and the weight and value to be given to their

testimony are resolved by the trial court, not this court. Black v. State, 794 S.W.2d at

755. The burden of establishing that the evidence preponderates otherwise is on

petitioner. Id.

       After receiving evidence at the post-conviction hearing, the trial judge took this

case under advisement. Subsequently, the trial court filed extensive, written findings of

fact and conclusions of law consisting of twenty-seven (27) pages. These extensive

findings have greatly simplified our review and justify our Rule 20 disposition.



                          I. Ineffective Assistance of Counsel



       Petitioner claims that original trial counsel deprived him of effective assistance of

counsel. Specifically, he argues that counsel failed to adequately (1) investigate,

prepare, or present the “correct” facts in pre-trial motions; (2) challenge in-court

identifications at the preliminary hearing; and (3) represent him at trial. The trial court in

its written findings thoroughly reviewed the services rendered by counsel and found no

evidence of deficient performance nor prejudice to petitioner as a result of their

performance. The evidence does not preponderate against these findings.


                                              3
Accordingly, this issue is without merit.



                              II. Newly Discovered Evidence



        Petitioner argues that he only recently received certain exculpatory police reports

concerning the identification by witnesses. He argues these reports reveal that the

witnesses reviewed the police mug books on the same date and time; therefore, this

procedure was impermissibly suggestive and would have led to suppression of the

identifications. He further contends the prior descriptions by the victim were

inconsistent with their trial identification. The trial court conducted an extensive review

of “hundreds of pages of documents” and found no new evidence which deprived

petitioner of a fair trial.

        The alleged recently discovered documents do appear to have the same date

and time for each witness noted on the police reports. However, their statements

clearly reflect different times, and the trial testimony indicates they viewed the photos

separately. Furthermore, petitioner has made an insufficient showing that either the

photo identification or the in-court identification would have been suppressed based

upon this information. Likewise, there has been an insufficient showing that the result

of the trial would have been any different based upon the prior description given by the

witnesses. In summary, there is no showing that such evidence would likely have

changed the results of the trial. See State v. Nichols, 877 S.W.2d 722 (Tenn. 1994),

cert. denied, 513 U.S. 1114, 115 S. Ct. 909, 130 L. Ed. 2d 791 (1995). This issue is

without merit.




                                      III. Guilty Pleas



        Petitioner argues his prior guilty plea convictions are void because he was not


                                             4
advised of his right against self-incrimination. The transcripts indicate the court fully

discussed the ramifications of entering the pleas with petitioner. The trial court made

extensive written findings as to the various guilty pleas entered by petitioner. The trial

court relied upon Blankenship v. State, 858 S.W.2d 897 (Tenn. 1993), and found that

“the evidence and testimony offered establish overwhelmingly that there was, at the

least, substantial compliance with the Boykin requirements.” The record clearly

supports this conclusion. This issue is without merit.



       The judgement of the trial court is AFFIRMED pursuant to Rule 20 of this Court.




                                                         __________________________
                                                         JOE G. RILEY, JUDGE

CONCUR:



______________________________
JOE B. JONES, PRESIDING JUDGE




___________________________
DAVID H. WELLES, JUDGE




                                             5